

116 HR 4186 IH: Renewable Electricity Tax Credit Equalization Act
U.S. House of Representatives
2019-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4186IN THE HOUSE OF REPRESENTATIVESAugust 13, 2019Ms. Stefanik (for herself and Mr. Peters) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to modify the credit for electricity produced from
			 certain renewable resources and the investment credit for certain
			 qualified investment credit facilities.
	
 1.Short titleThis Act may be cited as the Renewable Electricity Tax Credit Equalization Act. 2.Extension of credit for qualified investment credit facilities (a)In generalSection 48(a)(5)(C)(ii) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (ii)which is placed in service after 2008 and the construction of which begins before January 1, 2018 (January 1, 2020, in the case of any facility which is described in paragraph (1) of section 45(d) or January 1, 2025, in the case of any facility which is described in paragraph (2), (3), (4), (6), (7), (9) or (11) of section 45(d)), and
					.
 (b)Effective dateThe amendments made by this section shall apply to facilities the construction of which begins after December 31, 2017.
			3.Extension and modification of production credits for certain facilities
 (a)Extension of creditParagraphs (2), (3), (4), (6), (7), (9), and (11) of section 45(d) of the Internal Revenue Code of 1986 are each amended by striking January 1, 2018 and inserting January 1, 2025.
 (b)Full credit allowed for certain facilitiesSection 45(b)(4)(A) of such Code is amended by inserting and the construction of which began before the date of the enactment of the Renewable Electricity Tax Credit Equalization Act after subsection (d). (c)Effective dates (1)ExtensionThe amendments made by subsection (a) shall apply to facilities the construction of which begins after December 31, 2017.
 (2)Allowance of full creditThe amendment made by subsection (b) shall apply to facilities the construction of which begins on or after the date of the enactment of this Act.
				